DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants filed response on 11/15/2022 has been received.
Claims 2-4, 6, 8, 11-14, 16-26, 28-31, 33-42, 48-57 have been cancelled. 
Claims 1, 5, 7, 9-10, 15, 27, 32, 43-47, 58-63 are pending and under examination.
The rejection on Claim(s) 1, 5, 9-10, 15, 27, 32, 43-46 under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Gill (US 20130085079) is withdrawn because Gill does not teach measuring ACY1 or Colec11 (claim 1 and claim 5) and ACY1, Collec11, together with HSP90AA1/HSP90AB1 (claim 9).
According the rejection of Claim(s) 47 under 35 U.S.C. 103 as being unpatentable over Gill as applied to claims 1, 5, 9-10, 15, 27, 32, 43-46 above, and further in view of Nikrad is withdrawn.
The rejection on Claim(s) 1, 9, 10, 15, 27, 29, 32, 43-47 under 35 U.S.C. 103 as being unpatentable over Atay (Experimental Cell Research 2011 317:1192) in view of Nikrad and Campbell (from “Monoclonal Antibody Technology, Elsevier Sci Pub. 1984, total 15 pages) is withdrawn because Atay, Nikrad and Campbell do not teach or suggest measuring ACY1 or Colec11 (claim 1 and claim 5) and ACY1, Collec11, together with HSP90AA1/HSP90AB1 (claim 9).
A new ground of rejection is set forth below based on Chen-Plotkin reference (US 20170335395).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 7, 9-10, 15, 27, 32, 43-45, 58-63 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen-Plotkin (US 20170335395).

The current claims have three embodiments, namely claim 1, 5 and 9. Each claim directs to test a panel of biomarkers from a biological samples of a subject. 
There are total 18 biomarkers which are recited either in independent claims 1, 5 and 9 or in the dependent claims. 

Chen-Plotkin teaches measuring different biomarkers in a subject and the results are shown in Table 3. 

    PNG
    media_image1.png
    354
    467
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    291
    428
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    294
    835
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    169
    433
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    417
    405
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    246
    363
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    92
    462
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    61
    478
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    57
    408
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    53
    436
    media_image10.png
    Greyscale


Chen-Plotin also teaches using antibody or aptamer (slow off-rate) immunoassay for detecting these biomarkers (See section 0007, 0018, 0058 and 0087). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 46-47 are rejected under 35 U.S.C. 103 as being unpatentable over Chen-Plotkin as applied to claims 1, 5, 7, 9-10, 15, 27, 32, 43-45, 58-63  above, and further in view of Nikrad.

Chen-Plotkin reference has been discussed and Chen-Plotkin also teaches using slow off-rate aptamer assay for detecting the biomarkers. However, no more details is disclosed in terms of the off-rate. 
As has been established in the previous office action, Nikrad teaches the advantages of using aptamer for detection of biomarkers, including tissue distribution, kinetics, elimination, potency, and selectivity (See section 0149-150). 
NIkrad also teach using slow off-rate aptamer for detection of biomarkers with at least one to 10 nucleotide modification and various T1/2, such as greater than 30, 60, 90, 120, 150, 180, 210 minutes (See 026)

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use aptamer assay such as taught Nidrad,, i.e. slow-off rate aptamerto for detection of biomarkers set with reasonable expectation of success. Using antibody alternative, i.e. aptamer, targeting specific molecule is known in the art. As to the various T1/2 time used would be within routine practice in the field and one ordinary skill would have reasonable anticipated success for performing the aptamer assay. 

					Conclusion 
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGHWA J CHEU whose telephone number is (571)272-0814. The examiner can normally be reached 8 am to 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 5712720824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHANGHWA J. CHEU
Primary Examiner
Art Unit 1678



/CHANGHWA J CHEU/Primary Examiner, Art Unit 1678